Mr. Presiding Justice Harker delivered the OPINION OF THE COURT. In its leading features this case is like The Cleveland, Cincinnati, Chicago & St. Louis Railway Company v. S. Q. & E. C. Lamm, post, page 592. For the reasons set forth in the opinion in that case we think the judgment in this case should be affirmed. The Circuit Court was evidently governed by the holding of our Supreme Court in the Chicago & Northwestern Railway Company v. Jenkins, 103 Ill. 588. As we read the opinion in that case, we understand it to be the view of our Supreme Court that the right of demurrage does not attach to carriers by rail; that liens are only created by law or by contract of the parties; that when the law gives no lien, neither party can create it without the consent of the other; and that where a railroad company has established rules providing for demurrage and published them to the public, no such presumption will be indulged against a shipper that he consented to a charge for demurrage because at the time of shipment he understood what the rules were. We are of the opinion that the holding in that case is decisive of this one. Judgment affirmed.